NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELDER DE LOS SANTOS,                            No.    20-71235

                Petitioner,                     Agency No. A201-906-319

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                               Phoenix, Arizona

Before: MURGUIA, Chief Judge, and O’SCANNLAIN and GRABER, Circuit
Judges.

      Petitioner Elder Gudiel De Los Santos-Perez, a native and citizen of

Guatemala, timely seeks review of the Board of Immigration Appeals’ ("BIA")

dismissal of his appeal from an immigration judge’s ("IJ") denial of relief from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and the IJ’s entry of a final order of removal. Reviewing questions of law

de novo, and reviewing for substantial evidence the agency’s factual findings,

Flores-Rodriguez v. Garland, 8 F.4th 1108, 1113 (9th Cir. 2021), we deny the

petition.

      1. We decline to exercise our discretion to reach Petitioner’s arguments

pertaining to asylum. Petitioner forfeited the arguments by failing to raise them in

his opening brief. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999). Contrary

to Petitioner’s contention in the reply brief, no manifest injustice results, and no

other exception to forfeiture applies.

      2. Substantial evidence supports the BIA’s denial of withholding of

removal. The BIA permissibly concluded that Petitioner failed to show that the

government was unable or unwilling to control the persons who might harm him.

See Meza-Vazquez v. Garland, 993 F.3d 726, 729 (9th Cir. 2021) ("A

government’s inability or refusal to protect against persecution is a core

requirement for withholding of removal."). Neither the excerpt of the country

report cited by Petitioner nor any other evidence in the record compels the

conclusion that the agency erred.

      3. Substantial evidence likewise supports the agency’s denial of protection

under the Convention Against Torture. See B.R. v. Garland, 4 F.4th 783, 800–01




                                           2
(9th Cir. 2021) (describing the petitioner’s burden of establishing governmental

acquiescence when seeking relief under the Convention Against Torture).

      4. We reject Petitioner’s argument that the IJ violated his right to due

process. We have carefully reviewed the record, and we see neither unfairness nor

substantial prejudice. See Rodriguez-Jimenez v. Garland, 20 F.4th 434, 440 (9th

Cir. 2021) ("To prevail on a due process challenge to deportation proceedings, an

alien must show error and substantial prejudice." (brackets omitted) (citation

omitted)).

      Petition DENIED.




                                         3